Citation Nr: 1109263	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-35 618	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for cervical spine injury residuals has been received.

2.  Entitlement to service connection for cervical spine injury residuals.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1979.

This appeal to the Board of Veterans Appeals (Board) originally arose from a January 2008 rating action that denied service connection for low back and right shoulder injury residuals.  A Notice of Disagreement (NOD) was filed in April 2008, and a Statement of the Case (SOC) was issued in February 2009, but the Veteran did not perfect his appeal by filing a Substantive Appeal.

This appeal to the Board arises from a February 2008 rating action that denied service connection for cervical spine injury residuals on the grounds that new and material evidence to reopen the claim had not been received.

In August 2010, the Veteran, his wife, and son at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C. 

The issue of service connection for cervical spine injury residuals on the merits is addressed in the REMAND portion of the decision below,  and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.



FINDINGS OF FACT

1.  By rating action of August 2002, the RO denied service connection for cervical spine injury residuals; the Veteran was notified of the denial by letter the same month, but he did not appeal.

2.  Additional evidence received since the August 2002 rating action denying service connection for cervical spine injury residuals is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating action denying service connection for cervical spine injury residuals is final.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  Since August 2002, new and material evidence to reopen the claim for service connection for cervical spine injury residuals has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition on the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim for service connection for cervical spine injury residuals on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The veteran's claim for service connection for cervical spine injury residuals was previously considered and denied by rating action of August 2002.  He contended that he injured his cervical spine, with nerve damage, in service when a section of a bridge fell on his right shoulder and neck in November 1977.  The evidence then considered included the service medical records, which were negative for findings or diagnoses of any cervical spine injury residuals, and post-service medical evidence showing cervical degenerative disc disease (DDD).  The RO denied the claim on the grounds that the evidence failed to show that it was related to service.  The Veteran was notified of the August 2002 rating action by letter the same month, but he did not appeal.

Because the Veteran did not appeal the August 2002 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The VA may, however, reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108;  38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service connection for cervical spine injury residuals was filed in December 2007.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the August 2002 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final August 2002 denial constitutes new and material evidence warranting reopening the claim for service connection for cervical spine injury residuals, and the claim is granted to that limited extent.    

October 2004 VA magnetic resonance imaging (MRI) of the cervical spine revealed DDD with thecal sac narrowing and bilateral neuroforaminal encroachment.

On February 2005 VA outpatient evaluation, the Veteran gave a history of an inservice neck injury when a beam fell on his neck.

September 2007 VA MRI of the cervical spine revealed multi-level DDD most prominent at C6-7 and C7-T1, where there was acquired spinal canal stenosis.  It was also present at C5-6.

In October 2008, a VA physician opined that the veteran's past neck trauma could have contributed to the development of his current degenerative neck problems.

January 2009 VA MRI of the cervical spine revealed acquired central spinal canal stenosis at C6-7 and C7-T1, and multi-level DDD and spondylosis.

In March 2009, the VA physician noted the veteran's history of neck pain that he connected to an inservice injury while working under a bridge, and that the Veteran had been told that his injury was most likely multifactorial from trauma and degenerative disease.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical evidence linking a current cervical spine disability to the veteran's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for cervical spine injury residuals are met, and the appeal is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for cervical spine injury residuals has been received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations include enhanced duties to notify and assist claimants.  Considering the record in light of those duties, the Board finds that all notification and development action needed to fairly adjudicate the claim for service connection for cervical spine injury residuals on the merits has not been accomplished.

In October 2008, a VA physician opined that the veteran's past neck trauma could have contributed to the development of his current degenerative neck problems.  In March 2009, the physician noted the veteran's history of neck pain that he connected to an inservice injury while working under a bridge, and that the Veteran had been told that his injury was most likely multifactorial from trauma and degenerative disease.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2007); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

In this case, the duty to assist requires that the appellant be afforded a VA examination to determine the relationship, if any between his current cervical spine disability and his military service.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain the cited new VA examination to resolve the service connection issue on appeal.  

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of examination sent to him by the pertinent VA medical facility.    

On remand, the RO should also obtain copies of all records of treatment and evaluation of the Veteran for his cervical spine at the Oklahoma City, Oklahoma VA Medical Center (VAMC) from March 2009 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the Oklahoma City VAMC copies of all records of treatment and evaluation of the Veteran for his cervical spine from March 2009 to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder. 

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA examination to determine the relationship, if any, between his current cervical spine disability and military service.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (including neurological testing and X-rays, as appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examining physician should render an opinion for the record as to whether it is at least as likely as not (i.e., is there at least a 50% probability), or is not at least as likely as not (i.e., there is less than a 50% probability) that any current cervical spine disability, to include any neurological disorder, had its onset in military service, or is otherwise related to a claimed inservice neck injury. 

The doctor should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998). 

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

7.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


